DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-10, 22-24, 27, 28 and 30-32 are pending in the application.  Claims 11-21, 25 and 26 have been previously cancelled.  Claim 29 is cancelled herein by Examiner’s Amendment as set forth below.
Priority
	This application is a U.S. National Stage entry of PCT/SG2018/050194, filed 04/18/2018, and claims priority benefit of foreign application GB1706163.3, filed 04/19/2017.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Berkowski on 11/12/2021.
The application has been amended as follows: 
Claim 27 is amended as follows
A method for the treatment of cancer, the method comprising administering to a patient in need of such treatment an effective amount of a compound according to claim 1[[.]], wherein the cancer is breast cancer, endometrial cancer, ovarian cancer, liver cancer, colon cancer, prostate cancer or pancreatic cancer.
Claim 29 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula IB, pharmaceutical compositions comprising these compounds, and methods of treatment of cancer comprising administration of said compounds are novel and unobvious over the prior art.  The 
    PNG
    media_image1.png
    326
    341
    media_image1.png
    Greyscale
. Regarding claim 1, the compound is analogous to the claimed compounds of formula (IB) and meets the limitations of the claim, where n is 0, R3 is aryl (phenyl) substituted with R7, and where R7 is halo (Br), except that the prior art compound fails meet the limitations of the claim regarding variable group R6, where R6 is independently selected from aryl substituted with one or more substituents selected from halo, C1-4 alkyl, C1-4 haloalkyl, -O(C1-4 alkyl) and -O(C1-4 haloalkyl); heteroaryl selected from indolyl, isoindolyl, benzoxazolyl and benzisoxazolyl and optionally substituted with one or more substituents selected from halo, C1-4 alkyl, C1-4 haloalkyl, -O(C1-4 alkyl) and -O(C1-4 haloalkyl); -O-aryl substituted with one or more substituents selected from halo, C1-4 alkyl, C1.4 haloalkyl, -O(C1-4 alkyl) and -O(C1-4 haloalkyl); -O-heteroaryl selected from indolyl, isoindolyl, benzoxazolyl and benzisoxazolyl and optionally substituted with one or more substituents selected from halo, C1-4 alkyl, C1-4 haloalkyl, -O(C1-4 alkyl) and -O(C1-4 haloalkyl); and C1-4 alkyl substituted with two aryl or two heteroaryl groups, wherein at least one of the aryl and heteroaryl groups are optionally substituted with one or more substituents selected from halo, C1-4 alkyl, C1-4 haloalkyl, -O(C1-4 alkyl) and - O(C1-4 haloalkyl).  There no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art of record for the claimed compounds of formula IB, pharmaceutical compositions comprising these compounds, and methods of treatment of cancer comprising administration of said compounds.
Support for the current amendments is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment 
Conclusion
Claims 1-10, 22-24, 27, 28 and 30-32, reordered and renumbered 1-18 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625